DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto et al (10,943,981 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sugimoto et al discloses a semiconductor apparatus comprising at least an n type semiconductor layer (Figure 1, reference 4) and a p+ type semiconductor layer (Figure 1, reference 1), wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide 
Regarding claim 2, Sugimoto et al discloses wherein the p+ type semiconductor layer (Figure 1, reference 1) includes a crystal of a metal oxide containing iridium or a mixed crystal thereof as a main component (column 4, lines 37-49).
Regarding claim 3, Sugimoto et al discloses wherein the p+ type semiconductor layer (Figure 1, reference 1) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 4, lines 25-37).
Regarding claim 4, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) contains a crystal of a metal oxide containing gallium or a mixed crystal thereof as a main component (column 3, lines 24-27).
Regarding claim 5, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 6, Sugimoto et al discloses wherein the semiconductor apparatus includes an insulated gate type semiconductor device or a Schottky gate (Figure 7, reference 2).
Regarding claim 7, Sugimoto et al discloses further including a Schottky barrier structure (column 12, lines 47-49).
Regarding claim 8, Sugimoto et al discloses wherein the semiconductor apparatus includes a power device (column 12, lines 1-3).
Regarding claim 9, Sugimoto et al discloses wherein the semiconductor apparatus (Figure 7) includes a power module, an inverter, or a converter (column 15, lines 15-18).
Regarding claim 10, Sugimoto et al discloses a semiconductor system comprising a semiconductor apparatus, wherein the semiconductor apparatus is a semiconductor apparatus according to claim 1 (Figure 1).
Regarding claim 11, Sugimoto et al discloses a wherein the p+ type semiconductor layer (Figure 1, reference 1) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 4, lines 25-37).
Regarding claim 12, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) contains a crystal of a metal oxide containing gallium or a mixed crystal thereof as a main component (column 3, lines 24-27).
Regarding claim 13, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) contains a crystal of a metal oxide containing gallium or a mixed crystal thereof as a main component (column 3, lines 24-27).
Regarding claim 14, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) contains a crystal of a metal oxide containing gallium or a mixed crystal thereof as a main component (column 3, lines 24-27).
Regarding claim 15, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 16, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 17, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 18, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 19, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Regarding claim 20, Sugimoto et al discloses wherein the n type semiconductor layer (Figure 1, reference 4) includes a crystalline oxide semiconductor having a corundum structure as a main component (column 3, lines 27-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
April 1, 2021